DETAILED ACTION
Claims 1-10 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael P. Wiersch on July 20, 2022.
The application has been amended as follows: 
Claim 1 line 1 after “comprising” insert -- four lenses, wherein --
Claim 1 line 3 after “a second” insert -- lens --

Reasons for Allowance
The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claim 1 the prior art taken either singly or in combination fails to anticipate or fairly suggest the camera optical lens as claimed.  Specifically, none of the prior art either alone or in combination disclose or teach of an camera optical lens specifically including, as the distinguishing features in combination with the other limitations, from an object side to an image side four lenses, particularly, a first negative lens, a second positive lens, a third positive lens and a fourth negative lens and satisfies following conditional equations: -3.00≤f1/f≤-1.20; 4.00≤f2/f≤9.00; 15.00≤R4/R3; 2.50≤R7/R8≤6.00; and 10.00≤d5/d6≤20.00.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
The examiner’s amendment was required to avoid possible rejections over prior art and for clarity issues and to otherwise place the application in condition for allowance.  See co-filed interview summary.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tseng et al. US Patent Application Publication 2020/0310082, in regards to a device with some similarities.  Particularly, Tseng discloses a camera optical lens (title e.g. example 3 see figure 5), comprising four lenses (abstract) wherein from an object side to an image side: a first lens (e.g. first lens element 310) having negative refractive power (paragraph [0124]); a second lens (e.g. second lens element 320) having positive refractive power (paragraph [0125]); a third lens (e.g. third lens element 330) having positive refractive power (paragraph [0126]); and a fourth lens (e.g. fourth lens element 340) having negative refractive power  (paragraph [0127]), wherein the camera optical lens satisfies following conditions:  -3.00≤f1/f≤-1.20 (using the values in Table 5 f1/f=-2.76); 4.00≤f2/f≤9.00 (using the values in Table 5 f2/f=5.79); and 10.00≤d5/d6≤20.00  (using the values in Table 5 d5/d6=19.4).  However, Tseng fails to disclose or teach 15.00≤R4/R3 (using the values in Table 5 R4/R3=-5.40); and 2.50≤R7/R8≤6.00 (using the values in Table 5 R7/R8=-0.878).
Wu et al. foreign patent publication CN110989149, in regards to a device with some similarities.  Particularly, Wu discloses a camera optical lens (title e.g. figure 1), comprising four lenses (abstract), wherein from an object side to an image side: a first lens having negative refractive power (abstract e.g. first lens 1); a second having positive refractive power  (abstract e.g. second lens 2); a third lens having positive refractive power  (abstract e.g. third lens 3); and a fourth lens having negative refractive power  (abstract e.g. fourth lens 4), wherein the camera optical lens satisfies following conditions:  4.00≤f2/f≤9.00 (using the values in Table 1 f2/f=8.13); and 2.50≤R7/R8≤6.00 (using the values in Table 1 R7/R8= 3.95).  However, Wu fails to disclose or teach -3.00≤f1/f≤-1.20 (using the values in Table 1 f1/f=-3.16); 15.00≤R4/R3 (using the values in Table 1 R4/R3= 11.11); and 10.00≤d5/d6≤20.00 (using the values in Table 1 d5/d8= 27.27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                               July 21, 2022